DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered canceled claim 24 been renumbered to claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hulseman et al. (US20170014111).
As to claim 1-2, 4-20, 24.  Hulseman et al disclose a device with a gripping surface comprising a substrate on which is disposed a surface microstructure (see e.g. substrate with a multi-level microstructure arrangement having micro features of various micron size ranges working in combination to affect at least one of adhesion, friction which affect the surface gripping ability, hydrophilicity and hydrophobicity of the substrate in Par. 11, 13),
wherein the surface micro structure (see e.g. substrate having an undulating surface forming a series of rounded peaks and valleys that produce a continuously curving surface across at least a portion of said substrate that has micro features are formed on said substrate in Par. 11, 13) comprises a thickness of 20 microns to 1000 microns(see e.g. microstructured thin sheet of thickness of 10 microns to 3000 microns thick in Par. 157) and further comprises a plurality of microfeatures having a height, a width and a spatial periodicity(see e.g. pitch, height/depth and diameter in claim 32), 
wherein the spatial periodicity is from 50 microns to 200 microns which is configured to correspond to an integer multiple of Schallamach wave amplitudes and wavelengths of a target surface(see e.g. The initial design focused on an undulating surface having a sinusoidal waveform cross-section with features pitch of 100 microns in Par. 98, In a further advantageous embodiment, a pitch between each of said second set of micro features is within a range of about 10 microns to about 50 microns to facilitate adhesion of said substrate against a liquid covered surface in Par. 55. Accordingly, each microstructure of said first, second, third and fourth sets of micro fully wetted state when applied against a liquid covered surface to promote adhesion between substrate 10 and the adjacent surface in Par. 101) 
As to the claim limitation “wherein the surface microstructure is configured such that the Schallamach waves are entrained by the plurality of microfeatures by applying strain to the device” and all the dependent claims are properties due to the microstructure and substrate materials. None of the dependent claims further limit the structure of the microstructure nor the gripping surface. As discussed above, Hulseman et al. discloses an exactly same microstructure gripping surface for the same purpose. Hulseman et al. discloses a device with a gripping surface comprising a shape tunable surface microstructure, which is intended to be in contact with a target surface.
Furthermore, In a further advantageous embodiment, each microstructure of said first, second, third and fourth sets of micro features has a respective pitch, height/depth, and diameter, and wherein said micro features are arranged so that liquids penetrate between at least said first and second sets of micro features in a Wenzel fully wetted state when applied against a liquid covered surface. Thus it would have been obvious for a person with ordinary skills in the art to modify the pitch or spatial periodicity to optimize the value to achieve the most desired micro features that has liquid adhesive surface as suggested by Hulseman et al.(see e.g. Par. 44).  


In more details: 
The instant application uses elastic polyurethane or silicon as the polymer materials suitable for construction tunable microstructure patterned surface in Par. 104, 
Hulseman et al. also discloses preferably, the compression molded polymeric material forming substrate is selected from the group consisting of PDMS, PMMA, PTFE, PEEK, FEP, ETFE, PTFE, PAEK, polyphenylsulfone, polyurethanes, polyacrylates, polyarylates, thermoplastics, polypropylene, thermoplastic elastomers, fluoropolymers, biodegradable polymers, polycarbonates, polyethylenes, polyimides, polystyrenes, polyvinyls, polyoelefins, silicones, natural rubbers, synthetic rubbers, and combinations thereof.  In one preferred embodiment of the present invention, substrate 10 comprises a polylactic acid bioresorbable polymer (PLA) in Par. 83. 

    PNG
    media_image1.png
    335
    628
    media_image1.png
    Greyscale

Because Hulseman et al. disclose a same materials with a same microstructure has wave structure having a overlapping height, width and spatial periodicity of the microstructure as the instant applicaiton, it is expected that the microstructure in 
For the above reason, claims limitation is met. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 

Claim Objections
Previous claim objection is withdrawn due to applicant’s claim amendment. 
New claim objection is made:
Misnumbered canceled claim 24 been renumbered to claim 25.

Claim Rejections - 35 U.S.C. § 112
Claim 1 has been amended to now recite a device having a surface microstructure which comprises a thickness of 20 microns to 1000 microns. Further, the surface micro structure comprises a plurality of microfeatures having a height, a width and a spatial periodicity, wherein the spatial periodicity is from 50 microns to 200 microns. 
112 Rejection is withdrawn. 

Claim Rejections - 35 U.S.C. § 103
Claims 1-20 and 24 have been rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Pub. No. 2017/0014111 (hereinafter “Hulseman”).
Claim 1 has been amended to now recite a device having a surface microstructure which comprises a thickness of 20 microns to 1000 microns. Further, the surface micro structure comprises a plurality of microfeatures having a height, a width and a spatial periodicity, wherein the spatial periodicity is from 50 microns to 200 microns. 
Hulseman fails to disclose a thickness of the substrate which includes the microstructure features, and further fails to disclose a pitch of features between 50 and 200 microns. 
Hulseman provides examples of pitches of rounded sloping projections in the range of 450 - 750 microns (para. [0051]), 2nd set of micro features within 10 - 50 microns (para. [0055]), and 3rd set of micron features 1 to 10 microns (para. [0059]). Other similar pitch ranges are exemplified elsewhere in the Hulseman specification, but Hulesman does not specify a pitch of between 50 to 200 microns.
Examiner respectfully disagrees:
Applicant amended the claim to define the surface microstructure of the dripping surface of the device which is surface microstructure which comprises a thickness of 20 microns to 1000 microns.
Applicant amended the claim to define the Schallamach wave to be plurality of microfeatures having a height, a width and a spatial periodicity, wherein the spatial periodicity is from 50 microns to 200 microns. 

Hulseman et al. disclose wherein the surface micro structure (see e.g. substrate having an undulating surface forming a series of rounded peaks and valleys that produce a continuously curving surface across at least a portion of said substrate that has micro features are formed on said substrate in Par. 11, 13) comprises a thickness of 20 microns to 1000 microns(see e.g. microstructured thin sheet of thickness of 10 microns to 3000 microns thick in Par. 157) and further comprises a plurality of microfeatures having a height, a width and a spatial periodicity(see e.g. pitch, height/depth and diameter in claim 32), 
wherein the spatial periodicity is from 50 microns to 200 microns which is configured to correspond to an integer multiple of Schallamach wave amplitudes and wavelengths of a target surface(see e.g. The initial design focused on an undulating surface having a sinusoidal waveform cross-section with features pitch of 100 microns in Par. 98, In a further advantageous embodiment, a pitch between each of said second set of micro features is within a range of about 10 microns to about 50 microns to facilitate adhesion of said substrate against a liquid covered surface in Par. 55. Accordingly, each microstructure of said first, second, third and fourth sets of micro features 12, 14, 20 and 24 have a respective pitch, height/depth, and diameter, and wherein are arranged so that liquids penetrate between at least said first and second sets of micro features in a Wenzel fully wetted state when applied against a liquid covered surface to promote adhesion between substrate 10 and the adjacent surface in Par. 101) 

For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milbocker et al. (US20170095242).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783                    


/SAMIR SHAH/Primary Examiner, Art Unit 1787